DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/02/2020.
Claims 1-20 remain are pending in the application.
Priority
This application is a CON of PCT/CN2014/070534, filed on 01/13/2014
IDS
IDS filed on 08/27/2020 have been considered.
Terminal Disclaimer
The eTD filed on 11/23/2021 is accepted and approved
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search has been performed and no prior art has been found that, solely or in combination, discloses the claimed limitations that determine, a Kth cyclic shift indication from 8 to-be-selected cyclic shift indications as the first cyclic shift indication, wherein K=mod(m1, 8), where m1 is a value determined according to a value of the first identifier, as recited in claim 1. Claims 11 and 19 recite similar limitations.
Thus respective dependent claims 2-10, 12-18 and 20 are allowed. Therefore, claims 1-20 are allowed.
The closest prior art found is as follow:
Pub. No.: US 2013/0229989 A1 to Natarajan et al. discloses cyclic shift indication. For instance, Natarajan [0052] discloses multiple cyclic shift indications; eight possible cyclic shifts are indicated (to-be-selected). However, Natarajan does not disclose determining, a Kth cyclic shift indication from 8 to-be-selected cyclic shift indications as the first cyclic shift indication, wherein K=mod(m1, 8), where m1 is a value determined according to a value of the first identifier.
	 Pat. No.: US 9,763,251 B2 to Papasakellariou et al. discloses allocating a Cyclic Shift (CS) for a DM RS of a UE, and an OCC. Papasakellariou further discloses information indicating a cyclic shift (CS) for a DM RS and an orthogonal cover code (OCC); identifying the CS for the DM RS and the OCC using the information indicating the CS for the DM RS and the OCC. However, Papasakellariou does not disclose determining, a Kth cyclic shift indication from 8 to-be-selected cyclic shift indications as the first cyclic shift indication, wherein K=mod(m1, 8), where m1 is a value determined according to a value of the first identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        11/23/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414